Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 19-24 are currently pending in this application. Claims 1-18 have been canceled.  

Response to Applicant’s Remarks
With respect to 35 U.S.C. §101 and Claim Objections:
	Claim amendments filed on 4/14/2022 overcome the 101 rejections and objections presented in the non-final office action filed 01/19/2022.
With respect to 35 U.S.C. §112(b) rejections:
Claim amendments filed on 4/14/2022 fails to overcome all of the 112(b) indefinite for lack of antecedent basis as presented in the non-final office action filed 01/19/2022. Various elements from each of the independent claims 19 and 21-23 fail to provide antecedent basis as well as grammatical issues as discussed with Applicant’s representative during the interview on April 21, 2022. See attached interview summary for further details.
	
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19, 21, 22, and 23 each similarly recites various elements that fail to provide sufficient antecedent basis, hence renders the claim indefinite. Due to numerous clarity issues within each of the independent claims, the followings are suggested amendment to overcome the 112(b) indefinite rejections as addressed via telephone interview:
19. A method for self-checking a deterministic process model (M) of a laser cutting process of a manufactured component, the method comprising: 
-    when  a parameter set is provided as input,  executes the following forecasting steps:
reading in the parameter set configured to drive a laser cutting tool; 
accessing the deterministic process model in order to calculate a forecasting dataset for a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures and models physical, multidimensional relationships between the parameter set and process characteristics representing a physical laser cutting process and [[a]] the machining result; 
executing a laser cutting with the read-in parameter set; 
measuring the machining result as ACTUAL values of the manufactured component; 
comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and 
-    when  a TARGET value for the machining result is provided as the input, executes the following parameterisation steps: 
reading in the TARGET value for [[a]] the machining result;
accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the  steps of forecasting is a digital counterpart of [[a]] the parameterisation steps  and mathematical inverse thereto; 
cutting a workpiece with [[a]] the calculated parameter set;
measuring an ACTUAL value for the machining result on the cut workpiece; 
comparing between the TARGET value and [[an]] the ACTUAL value for the machining result; 
-    wherein the method further comprises  considering [[a]] the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and 
-    wherein the parameterisation steps of cutting, measuring,  comparing and adapting the deterministic process model  are iteratively repeated until [[a]] the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

21. A non-transitory computer readable medium storing computer program having program code or program means, wherein, when the computer program is executed on a computer,  causes the computer to execute a method for self-checking a deterministic process model of a laser cutting process, the method comprising:
-	 a parameter set is provided as input,  executes the following forecasting steps: 
reading in the parameter set configured to drive a laser cutting tool;
accessing [[a]] the deterministic process model in order to calculate a forecasting dataset for [[the]] a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures and models physical, multidimensional relationships between the  parameter set and  process characteristics representing [[the]] a physical laser cutting process and the machining result;
executing a laser cutting with the read-in parameter set; 
measuring [[a]] the machining result as ACTUAL values of the manufactured component; 
comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and 
- 	when  a TARGET value for [[a]] the machining result is provided as the input, executes the following parameterisation steps:
reading in the TARGET value for [[a]] the machining result; 
accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting  is a digital counterpart of the parameterisation steps  and mathematical inverse thereto; 
cutting a workpiece with the calculated parameter set; 
measuring an ACTUAL value for the machining result on the cut workpiece; 
comparing between the TARGET value and the ACTUAL value  for the machining result; 
- 	wherein the method further comprises  considering the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and 
-	wherein the parameterisation steps of  cutting, measuring,  comparing and adapting the deterministic process model  are iteratively repeated until [[a]] the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

22. A laser cutting tool with a parameterisation module and a forecasting module configured for self-checking a deterministic process model of a laser cutting process, the laser cutting tool comprising: 
- 	an electronic processing unit configured to, when provided with a parameter set as input, executes the following forecasting steps: 
 reading in [[a]] the parameter set which serves to drive [[a]] the laser cutting tool; 
 accessing the deterministic process model in order to calculate a forecasting dataset for [[the]] a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures, and models physical, multidimensional relationships between the  parameter set and [[the]] process characteristics representing [[the]] a physical laser cutting process and the machining result; 
 executing a laser cutting with the read-in parameter set; 
measuring the machining result as ACTUAL values of the manufactured component; 
 comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and 
- 	wherein  the electronic processing unit is further configured to, when provided with a TARGET value for [[a]] the machining result as the input,  executes the following parameterisation steps: 
reading in the TARGET value for [[a]] the machining result; 
accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting  is a digital counterpart of the parameterisation  steps and mathematical inverse thereto; 
cutting a workpiece with the calculated parameter set; 
measuring an ACTUAL value for the machining result on the cut workpiece; 
comparing between the TARGET value and the ACTUAL value for the machining result; 
- 	wherein the electronic processing unit is further configured to consider the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and 
- 	wherein   the parameterisation steps of cutting, measuring,  comparing and adapting the deterministic process model  are iteratively repeated until [[a]] the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

23. A system for operating a laser cutting tool for cutting workpieces, comprising: 
- 	a database arranged at the laser cutting tool with a parameterisation module and a forecasting module, the laser cutting tool configured for self-checking a deterministic process model of a laser cutting process, 
- 	an electronic processing unit configured to, when provided with a parameter set as input, executes the following forecasting steps: 
read in the parameter set which serves to drive [[a]] the laser cutting tool; 
access the deterministic process model in order to calculate a forecasting dataset for [[the]] a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures, and models physical, multidimensional relationships between the  parameter set and [[the]] process characteristics representing [[the]] a physical laser cutting process and the machining result; 
execute a laser cutting with the read-in parameter set; 
measure [[a]] the machining result as ACTUAL values of the manufactured component; 
compare the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and 
-	wherein the electronic processing unit is further configured to, when provided with a TARGET value for [[a]] the machining result as the input, execute the following parameterisation steps: 
reading in the TARGET value for [[a]] the machining result; 
accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting  is a digital counterpart of the parameterisation  steps and mathematical inverse thereto; 
cutting a workpiece with the calculated parameter set; 
measuring an ACTUAL value for the machining result on the cut workpiece; 
comparing between the TARGET value and the ACTUAL value for the machining result; 
- 	wherein the electronic processing unit is further configured to consider the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and 
- 	wherein  the parameterisation steps of cutting, measuring,  comparing and adapting the deterministic process model  are iteratively repeated until [[a]] the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value; 
- 	a user interface for inputting and outputting data; 
- 	a memory for storing the deterministic process model, the  memory comprising:
a first data structure in which a number of parameter sets is stored, wherein the first data structure represents a data interface to the laser cutting tool; 
a second data structure in which a number of calculated process characteristics is stored; and 
a third data structure in which a number of cutting results is stored, wherein the third data structure represents a data interface to a measuring device for measuring cutting results from the laser cutting tool; 
- 	wherein [[an]] the electronic processing unit configured to execute a set of model algorithms on the deterministic process model; 
- 	a data connection between data structures, the memory, the electronic processing unit and the laser cutting tool; and 
- 	wherein the electronic processing unit further comprises a comparator module configured for automatic self-checking of the deterministic process model by sequentially executing inverse model algorithms for each input and checking whether a result of the sequential execution is identical to the input.

Claims 20 and 24 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 19 and 23.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:

Ludi et al. (US 2017/0113300) teaches of a method of a laser cutting process (fig. 5), wherein when the method is provided a parameter set as input (cutting parameters, par.0049), the method comprises the following: - reading in the parameter set configured to drive a laser cutting tool (par.0049-0050); - accessing a process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set (par.0064); - executing a laser cutting with the read-in parameter set (par.0049-0050); - measuring a machining result as ACTUAL values of the manufactured component (par.0053-0054); - comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result (par.0065).
	Ludi fails to teach of a deterministic process model wherein the process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result; and - wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: - reading in the TARGET value for a machining result; - accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; - cutting a workpiece with the calculated parameter set; - measuring an ACTUAL value for the machining result on the cut workpiece; - comparing between the TARGET value and the ACTUAL value (Eact) for the machining result; - wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and - the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

Kniazev et al. (US 2018/0275621) teaches of a method for a process model (M) of a laser cutting process (figs.1 and 8), wherein when the method is provided a parameter set as input (control input to machine 102, par.0033), the method comprises the following: - reading in the parameter set configured to drive a laser cutting tool (710, fig.7); - accessing a process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set (720, fig.7), wherein the process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result (current state 703, uncertain constraints on the state 705, and data from memory 710, fig.7); - executing a laser cutting with the read-in parameter set (par.0063); - measuring a machining result as ACTUAL values of the manufactured component (703, fig.7 and par.0063).
Kniazev fails to teach comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result and - wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: - reading in the TARGET value for a machining result; - accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; - cutting a workpiece with the calculated parameter set; - measuring an ACTUAL value for the machining result on the cut workpiece; - comparing between the TARGET value and the ACTUAL value (Eact) for the machining result; - wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and - the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   May 2, 2022